DETAILED ACTION
Applicant’s amendment of July 29, 2021 overcomes the following:
Specification objections
Rejection of claims 16-20 under 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 1, 3-6, 9-12, 14-16, and 18-20. Claims 2, 13, and 17 have been cancelled.

Allowable Subject Matter
Claims 1, 3-12, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2, 8, and 13 were objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as previously indicated in Non-Final OA 06/09/2021, Pgs. 28-30. Independent claims 1, 12, and 16 have been amended to include feature limitations of canceled claims 2, 13, and 17, respectively. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 2017/0039765 A1 and 2020/0202616 A1, respectively. In particular, independent claims 1, 12, and 16 require the following limitations which the prior art of record neither anticipates nor renders obvious: 

acquiring building silhouettes corresponding to each of the buildings in the to-be-reconstructed area according to the plane map image;
acquiring height data corresponding to each of the buildings according to the satellite map image;
generating an initial model according to the building silhouettes and the height data corresponding to each of the buildings;
determining a determined a view set according to the initial model, the determined view set comprising a plurality of determined views for use when a UAV photographs the to-be-reconstructed area; and 
generating a flight trajectory according to the determined view set;
wherein the determining the view set according to the initial model comprises:
acquiring a viewing distance, a field of view, and a view overlapping rate, and generating a Poisson sampling diameter;
 serving the initial model and the Poisson sampling diameter as inputs, generating a sampling point set by a Poisson distribution sampling algorithm, the sampling point set comprising a plurality of sampling points, each of the sampling points comprising a corresponding coordinate and a corresponding normal direction; and

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668